DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Response to Amendment
Applicant has amended claim 1, wherein claims 1-12 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 8-11 as being anticipated by Hargrove (US Publication no. 2011/0307029) have been considered but are moot because the new ground of rejection has been made in view of Applicant’s claim amendments.  The new grounds of rejection relies on previously cited prior art to Hargrove (US Publication no. 2011/0307029) in view of previously cited Best (US Publication no. 2014/0148636).  Best is relied on to teach that repeated neural stimulation in the manner as claimed provides meaningful therapeutic benefits.



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargrove (US Publication no. 2011/0307029 – previously cited) in view of Best (US Publication no. 2014/0148636 – previously cited).
In regard to claim 1, Hargrove describes a technique for treating various neurological conditions combining use of a pharmacological agent and a form of stimulation therapy.  Such therapy, based on the pharmaceutical agents described and stimulation techniques used is considered to comprise synaptic pathway training.
Figure 30 of Hargrove describes the invention as claimed.  Particularly administering a pharmacological agent (e.g., analgesics, opioids, antidepressants, anticonvulsant, and neurotransmitter uptake, para 98), then providing stimulation of a target brain region according invasive or non-invasive electrical or magnetic stimulation means.  The step of administering the agent is performed prior to stimulation, such that the pharmacological agent is present in the subject during at least a portion of the time the stimulation step is executed.  The manner in which the agent is administered prior to stimulation to allow for uptake, and timed such that the agent is present in the subject during at least a portion of time during the execution of the stimulation step is considered to provide nonconcurrent administration of agent and stimulation paradigm.
Hargrove et al. is considered to substantially describe the invention as claimed, however does not teach that the treatment result by repeatedly stimulating the synaptic pathway with a neural stimulation means.  Best describes a technique for treating a patient with a neurologic condition such as depression, PTSD, bipolar depression/disorder, and alcohol abuse (para 23).  The treatment includes the administration of a therapeutic effective dose of a pharmacologic agent such as the NMDA inhibitor ketamine that works to antagonize or inhibit specific receptor pathways in the brain (para 11, 17, and 27-32).  Additionally, a non-pharmacological treatment such as a transcranial magnetic or electrical stimulation is administered as part of the treatment (15, 25, and 26).  Best, as in Hargrove, exploits the synergistic effect of pharmacologic therapy combined with a non-pharmacologic therapy for effectively treating neurologic conditions (para 50).
Best also teaches that repeated stimulation by certain neural stimulation modalities such as transcranial magnetic stimulation or transcranial low voltage electrical stimulation, can lead to meaningful therapeutic effects as seen in clinical studies (col 2 lines 3-6).  This teaching in Best is considered to suggest that therapeutic results may be achieved by repeated or extended neural stimulation therapy.  Therefore it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the stimulation of Hargrove to be repeated or extended since Best suggests that repeated neural stimulation leads to meaningful therapeutic effects producing from induced long lasting changes in neural excitability.
In regard to claims 2-4, Hargrove teaches that effective pharmacological agents appropriate for use in this manner include analgesics, opioids, antidepressants, anticonvulsants, or drugs designed to influence the expression or uptake of certain neurotransmitters such as serotonin, norepinephrine or dopamine (para 98).  These agents are considered similar to agents contemplated by the present invention as seen in the present disclosure at paragraph 45.  Additionally, the agents disclosed by Hargrove are considered to provide similar benefits intended by the present invention such as strengthening effects of neurotransmitters at the synapse.
 Hargrove substantially describes and sufficiently suggests the technique for treating neurological conditions in a patient by first administering a pharmacological agent and then providing a form of stimulation to the areas of the brain where the pharmacologic agent is present.  However, Hargrove is deficient in describing pharmacological agents suited for activating synaptic pathways to increase the activity, pathways and volume according to the present invention. 
Best as relied on describes use of the same pharmacologic agent ketamine within similar therapeutic dosing as the present disclosure and is therefore considered to necessarily have the same effect on the behavior of neurons in the synaptic pathway.  The present disclosure discusses use of an NDMR inhibitor such as ketamine, particularly at doses of about 0.5 – 1.0 mg/kg to be a suitable pharmacologic agent for activating the synaptic pathways in the brain to treat the aforementioned neurologic conditions.  In view that Best administers the same pharmacologic agent as the present disclosure (with similar therapeutic doses, e.g., 0.5-5.0 mg/kg, para 47), it is considered that the pharmacologic agents of Best necessarily affect the same mechanism of action as in the present invention for activating synaptic pathways and satisfies the requirement of the claim (further see Di Lazarro et al. Ketamine increases human motor cortex excitability to transcranial magnetic stimulation, J Physiol (200), 547, 2, pp 485-496; which discusses and supports the excitable effect of ketamine on synaptic pathways and combines the administration of ketamine with electrical/magnetic stimulation therapies).  Additionally, Best, as in Hargrove, exploits the synergistic effect of pharmacologic therapy combined with a non-pharmacologic therapy for effectively treating neurologic conditions (para 50).
Modification of the pharmacological agents described by Hargrove to treat neurologic conditions with agents such as NDMA agonists or ketamine is considered to have been obvious to one of ordinary skill in the art at the time of the invention as modification comprises a substitution of known medications motivated by the need to provide more robust treatment in patients resistant to traditional medications for disorders such as depression.  Further, Best suggests the suitability of such medications for their synergistic effect with stimulation in providing benefit to patients suffering from various neurological disorders.
	In regard to claim 5, Best teaches that NDMR antagonists such a ketamine are known for their dissociative, hallucinogenic, and/or euphoriant properties (para 10, 11, and 28).
	In regard to claims 6 and 7, dosing considerations in Best are based upon the type of anesthetic, its half-life, delivery method, absorption rate, and patient weight in order to provide a therapeutically effective amount (para 38).  In view that Best takes the time, method, and amount into consideration when calculating a dose, it is considered that Best attempts to deliver a dose sufficient to create the intended effect.  Soliciting feedback concerning the effectiveness of the does is considered a necessary, conventional and common sense observation for observation of pharmacological therapy.  
In regard to claims 8-11, the treatment paradigm of Hargrove is appropriate for individuals experiencing depress, post-traumatic stress, pain and a variety of disorders that impair the brain (para 99 and 102).  Additionally, Best describes a technique for treating a patient with a neurologic condition such as depression, PTSD, bipolar depression/disorder, and alcohol abuse (para 23).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargrove (US Publication no. 2011/0307029 – previously cited) in view of Best (US Publication no. 2014/0148636 – previously cited), further in view of deCharms et al. (US Publication no. 2016/0005320 – previously cited).
In regard to claim 12, Hargrove in view of Best is considered to substantially describe the invention as claimed, however does not teach stimulating the synaptic pathway via cognitive training exercise or exposure to a sensory stimulus.  DeCharms et al. teach a computer implemented method of directing mental exercise including exposure to a sensory stimulus such as an image, video, sound or animation that is useful for treating and controlling anxiety or depression (para 4-6, 62, 128-130).  The method may be used in combination with a pharmacological agent (para 5 and 257-258).  Modification of Hargrove to apply cognitive training exercise or exposure to a sensory stimulus in combination with the pharmacological agent to treat a neurologic condition is considered to have been obvious to one of ordinary skill in the art in view of the teachings of deCharms et al. that support cognitive training and sensory stimuli as an effective stimuli for controlling depression.  The modification is considered to include the application of a known technique to improve similar techniques to yield a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                             27 July 2022